Citation Nr: 0918207	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  A January 2002 rating decision denied service connection 
for a back disorder.

2.  The additional evidence received since the time of the 
final January 2002 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a back disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in September 
2002 satisfied the duty to notify provisions; an additional 
letter was sent in September 2007.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, the veteran was notified 
of the regulations pertinent to claims to reopen based on the 
submission of new and material evidence, and of the specific 
evidence required to reopen, in a letter dated in September 
2008, followed by readjudication in a supplemental statement 
of the case dated in January 2009.  See Kent v. Nicholson, 20 
Vet. App 1 (2006).  

Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in the September 2007 and September 2008 
letters noted above.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-
1209); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
a VA examination was not conducted with respect to the 
veteran's claim to reopen the issue of entitlement to service 
connection for a back disorder, VA is not required to obtain 
an examination for a claim to reopen a finally decided 
decision.  See 38 C.F.R. § 3.159(c).  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The RO denied service connection for a back disorder in 
January 2002, and notified the veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration in this case at that time was 
whether evidence existed in the record to relate the 
veteran's currently diagnosed back disorder to his military 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the 
January 2002 rating decision which is relevant to, and 
probative of, this matter.

The evidence of record at the time of the January 2002 rating 
decision relevant to the veteran's claim for service 
connection included his service treatment records; the 
October 1981 VA examination report; VA outpatient treatment 
records dated from March 1982 to May 1983, and in June 1996; 
private treatment records dated from November 1964 to October 
1975, May 1981 to October 1981, July 1982, February 1989 to 
August 1981, January 1994, October 1996 to December 1997, and 
March 2001; and private opinion letters dated in July 1981, 
July 1983, May 1984, October 1992, January 1993, May 1993, 
October 1997, February 2001, and March 2001.  The additional 
evidence added to the record since the January 2002 rating 
decision includes VA outpatient treatment records dated from 
July 2001 to July 2002; private treatment records dated in 
May 2002 and December 2003; and private opinion letters dated 
in July 2002 and September 2002.

The RO denied the veteran's claim for entitlement to service 
connection for a back disorder in January 2002.  At that 
time, there was no evidence that the veteran's diagnosed back 
disorder was related to his military service, and this 
continues to be the case.  The September 2002 private opinion 
letter from Dr. R.L. essentially reiterates that physician's 
March 2001 letter, noting that the veteran was a longtime 
patient of Dr. R.L.'s practice, experienced long-term low 
back pain, but was primarily seen in that practice for 
cervical disc disease.  Additionally, the May 2002 and 
December 2003 private multiresonant imaging test reports, 
showing degenerative disc disease with neural foraminal 
narrowing and central stenosis, repeats the findings of the 
October 1996 private computed tomography test of the lumbar 
spine.  This evidence, therefore, is not "new," as it is 
cumulative of information already of record.  Moreover, while 
Dr. M.M.'s July 2002 letter indicated that the veteran 
reported a 1951 inservice back injury, and that Dr. M.M. 
"would be well suited to care under [VA]," he does not 
express an opinion as to a relationship between the veteran's 
spine disorder and his military service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  While this evidence 
is "new," it is not "material," as it does not raise a 
reasonable possibility of substantiating the veteran's claim.  

Accordingly, new and material evidence has not been submitted 
to reopen the issue of entitlement to service connection for 
a back disorder since the January 2002 rating decision.  As 
new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Thus, the decision remains final, and the 
appeal is denied.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


